                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                          BECKLEY DIVISION


SHELIA FAWN STOVER,

                                   Plaintiff,

v.                                                           CIVIL ACTION NO. 5:19-cv-00062

ANDREW SAUL1,
Commissioner of Social Security,

                                   Defendant.



                             MEMORANDUM OPINION AND ORDER


        By Standing Order (Document 4) entered on January 8, 2019, this action was referred to

the Honorable Omar J. Aboulhosn, United States Magistrate Judge, for submission to this Court

of proposed findings of fact and recommendation for disposition, pursuant to 28 U.S.C. §

636(b)(1)(B). Pending in the matter are the Plaintiff’s Brief in Support of Complaint and Motion

for Remand (Document 15) and the Defendant’s Brief in Support of Defendant’s Decision

(Document 16).

        On June 6, 2019, the Magistrate Judge submitted a Proposed Findings and

Recommendation (Document 18) wherein it is recommended that this Court: deny the Plaintiff’s

request for remand (Document 15); grant the Defendant’s request to affirm the decision of the

Commissioner (Document 16); affirm the final decision of the Commissioner; and dismiss this


1
At the time of the filing of this claim, and the filing of the Proposed Findings and Recommendation, the Defendant
was listed as Nancy A. Berryhill, Acting Commissioner of Social Security.
                                                        1
matter from the Court’s docket. Objections to the Magistrate Judge’s Proposed Findings and

Recommendation were due by June 24, 2019, and none were filed by either party.

       The Court is not required to review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. See Thomas v. Arn, 474 U.S. 140, 149-50 (1985); see also

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983) (holding that districts courts may adopt

proposed findings and recommendations without explanation in the absence of objections).

       Accordingly, the Court ADOPTS and incorporates herein the findings and

recommendation of the Magistrate Judge as contained in the Proposed Findings and

Recommendation, and ORDERS that: the Plaintiff’s request for remand (Document 15) be

DENIED; the Defendant’s request to affirm the decision of the Commissioner (Document 16) be

GRANTED; the final decision of the Commissioner be AFFIRMED; and this matter be

DISMISSED from the Court’s docket.

       The Court DIRECTS the Clerk to send a certified copy of this Memorandum Opinion and

Order to Magistrate Judge Aboulhosn, counsel of record, and any unrepresented party.

                                            ENTER:         July 3, 2019




                                               2
